 1

 2

 3

 4

 5                       UNITED STATES DISTRICT COURT
 6                            DISTRICT OF NEVADA
 7
     TERRELL YOUNG,                      Case No. 3:17-cv-00118-HDM-CLB
 8
                           Petitioner,
 9        v.                                           ORDER
10   BACA, et al.,
11                        Respondents.
12
          Good   cause   appearing,   respondents’   unopposed   motion   for
13
     extension of time (ECF No. 71) is GRANTED.      Respondents will have
14
     until January 10, 2020, to file an answer to the petition in this
15
     case. Petitioner will have to and including February 10, 2020, to
16
     file his reply and any motions for discovery or an evidentiary
17
     hearing. No further extensions of time will be granted.
18
          IT IS SO ORDERED.
19
          DATED: This 26th day of December, 2019.
20

21
                                      ____________________________
22                                    UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28


                                         1
